Affirming.
J.W. Taylor brought this action against A.A. Luther to recover a small strip of land in Graves county. Luther denied plaintiff's title, asserted title in himself and pleaded an agreed line, coupled with adverse possession. The jury found for plaintiff and defendant appeals.
Counsel for appellant have presented an able argument in support of the theory that the jury reached an erroneous conclusion. The various issues were submitted by appropriate instructions. On each of the issues the evidence was conflicting, and, even though the evidence may preponderate in favor of appellant, we are not prepared to say that the verdict is flagrantly against the evidence.
It is further contended that appellee's attorney, who is also a surveyor, was guilty of misconduct while on the witness stand. It is true that several objections were sustained to Murphey's evidence, but as the evidence complained of did not always relate to the same facts it can not be said that the witness was guilty of a persistent *Page 567 
effort to get before the jury matters that had been excluded by the court.
We are not prepared to say that the description of the land recovered is so vague and indefinite as to render the judgment unenforceable.
Judgment affirmed.